Opinion issued September 25, 2003













In The
Court of Appeals
For The
First District of Texas




NO. 01-02-00550-CV




IN THE INTEREST OF K.D., S.D., AND J.R., Children




On Appeal from the 361st District Court
Brazos County, Texas
Trial Court Cause No. 7941-361




O P I N I O N
           After a four-day jury trial, the jury found that the parental rights of appellant,
Katherine Rochester, to her three minor children should be terminated.  The trial court
rendered a final order terminating appellant’s parental rights, and appellant appeals that
order.  We affirm. 
           Appellant’s court-appointed appellate counsel filed a brief concluding that there is no
non-frivolous issue that could be presented on appeal and that any appeal would be without
merit.  Although Texas courts of appeals in Corpus Christi, Fort Worth, Austin, Waco,
Amarillo, and Tyler have determined that a brief complying with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), is appropriate in the appeal of a termination of parental
rights,
 this Court has not yet considered the issue. 
           In Anders, the Supreme Court balanced the duty of an appointed attorney in a criminal
case to represent the client zealously against the attorney’s obligation not to bring a frivolous
appeal; the Court concluded that an attorney subject to those conflicting duties may file a
brief demonstrating that there were no non-frivolous points to urge on appeal.  Id., 386 U.S.
at 744, 87 S. Ct. at 1400. The Texas Supreme Court has extended Anders to juvenile
delinquency proceedings based, in part, on the quasi-criminal nature of the proceedings.  See
In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998).  However, the supreme court has not
considered the issue of applying Anders to termination proceedings.
           The Tyler court of appeals, in applying Anders to the termination of parental rights,
has noted that whether a proceeding is criminal or civil “makes no difference in the duties
court-appointed counsel owes his or her client.”  In re K.S.M., 61 S.W.3d 632, 634 (Tex.
App.—Tyler 2001, no pet.).  The Tyler court held that, in an appeal of the termination of
parental rights, a court-appointed appellate attorney who concludes that there are no non-frivolous issues for appeal may file an Anders brief.  Id.  Similarly, the Amarillo court
reasoned, “The rationale underlying Anders is no less applicable to a civil matter in which
counsel has been appointed to represent the appellant” because of the attorney’s need to
balance zealous representation of the client against the prohibition against prosecuting a
meritless appeal.  In re AWT, 61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.).  
           We agree with the rationale of the Tyler and Amarillo courts.  Accordingly, we hold
that the procedures set forth in Anders are applicable to an appeal of the termination of
parental rights when an appointed attorney concludes that there are no non-frivolous issues
to assert on appeal.  The brief filed in this appeal meets the requirements of Anders by
presenting a professional evaluation of the record and demonstrating why there are no
arguable grounds of error to be advanced.  See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;
In re AWT, 61 S.W.3d at 88-89.
           Counsel’s brief includes a motion to withdraw, stating that he mailed a copy of the
brief to appellant, along with a letter advising her of her right to file a pro se brief within 30
days.  See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no
pet.) (stating procedure for filing Anders brief).  More than 30 days have passed, and
appellant has not filed a pro se brief.  We have carefully reviewed the record and counsel’s
brief.  We find no reversible error in the record and agree that the appeal is wholly frivolous.

           We affirm the trial court’s order.
           We grant counsel’s motion to withdraw.
 
 
 
                                                                  Sam Nuchia
                                                                  Justice

Panel consists of Justices Hedges, Nuchia, and Higley.